     Case 2:16-cv-00277-JCM-GWF Document 33 Filed 02/06/19 Page 1 of 1



1    KRISTOL BRADLEY GINAPP, ESQ.
     Nevada Bar No. 8468
2    E-mail: kginapp@nevadafirm.com
     HOLLEY DRIGGS, WALCH
3    FINE PUZEY STEIN & THOMPSON
     400 South Fourth Street, Third Floor
4    Las Vegas, Nevada 89101
     Telephone:    702/791-0308
5
     Attorneys for Defendants
6    Tanya Hill, Silver State Industries,
     and Sherrie Horton
7
                                   UNITED STATES DISTRICT COURT
8
                                            DISTRICT OF NEVADA
9
     ROBERTA ANN STEVENS,                            CASE NO. 2:16-cv-00277-JCM-GWF
10
                             Plaintiff,              STIPULATION AND ORDER TO
11            v.                                     DISMISS WITH PREJUDICE

12   JO GENTRY, WARDEN, et al.

13                           Defendants.

14

15            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Roberta Ann
16   Stevens and Defendants Tanya Hill, Silver State Industries, and Sherrie Horton, by and through
17   their counsel of record, that Plaintiff’s Complaint shall be dismissed with prejudice, and each party
18   to bear their own costs and attorney’s fees.
19   Dated this 6th day of February 2019.              Dated this 6th day of February 2019.
20   LAW OFFICE OF M. GREG                             HOLLEY DRIGGS WALCH
     MULLANAX                                          FINE PUZEY STEIN & THOMPSON
21
     /s/ M. Greg Mullanax                              /s/ Kristol Bradley Ginapp
22   M. Greg Mullanax                                  KRISTOL BRADLEY GINAPP, ESQ.
     2140 N. Winery Avenue, Suite 101                  Nevada Bar No. 5949
23   Fresno, CA 93703                                  400 South Fourth Street, Third Floor
     Attorney for Plaintiff                            Las Vegas, Nevada 89101
                                                       Attorneys for Defendants
24
              IT IS SO ORDERED.
25                                                  By: ______________________________________
                                                        UNITED STATES DISTRICT JUDGE
26
                                                              February
                                                        DATED this ______12,
                                                                          day2019.
                                                                              of February 2019
27

28

                                                     -1-
     12137-02/1953781.docx
